DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-11 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” (or a substitute term) or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: reception unit configured to, decoding unit configured to, transmission unit configured to, in claims 1, 4-5, 8-11. More specifically, the reception unit and transmission unit are considered to 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US Patent Application Publication 2019/0098608; hereinafter Yi).
Regarding claims 1 and 6 Yi discloses a communication apparatus in a radio communication system and a data reception method performed by the apparatus, comprising:
a reception unit (fig. 11, RF unit 23) configured to receive control information including puncture information which indicates that there is a puncture resource in resources allocated to the communication apparatus from another communication apparatus (paragraphs 0124, 0134, 0139, 0143-0146, 0148-0156, 0207-0208; wherein the base station transmits control information to the UE, including an indication of punctured resources); and
a decoding unit (fig. 11, processor 21) configured to decode data received from the other communication apparatus in the allocated resources (paragraphs 0148-0149, 0207-0208; wherein the UE decodes the received data from the base station),
wherein the decoding unit performs the decoding using the puncture information included in the control information received by the reception unit (paragraphs 0148-0149, 0207-0208; wherein the UE decodes the data using the puncture indication provided by the base station).
Regarding claim 2 Yi discloses the communication apparatus according to claim 1, wherein the control information received by the reception unit is control information transmitted from the other communication apparatus to notify of the allocated resources or control information transmitted from the other communication apparatus for retransmission of data transmitted with the allocated resources (paragraphs 0124, 0134, 0139, 0143-0146, 0148-0156, 0203; wherein the control information is for upcoming transmission or for data retransmission).
Regarding claim 3 Yi discloses the communication apparatus according to claim 1, wherein the puncture information includes information for specifying the puncture resource and the decoding unit specifies the puncture resource in the resources using the information (paragraphs 0124, 0134, 0139, 0143-0146, 0148-0156, 0207-0208; wherein the punctured resources are specified by the information provided via DCI or via an indication channel, and the receiving UE can determine the resources by using the provided information).
Regarding claim 4 Yi discloses the communication apparatus according to claim 1, further comprising: a transmission unit (fig. 11, RF unit 23) configured to transmit an HARQ feedback, wherein the control information received by the reception unit explicitly or implicitly includes resource designation information indicating a resource for transmitting the HARQ feedback (paragraph 0115; wherein the base station provides the UE with HARQ ACK/NACK resource indication), and wherein the transmission unit does not transmit the HARQ feedback with an HARQ feedback transmission resource designated before reception of the control information and transmits the HARQ feedback using a resource designated using the resource designation information (paragraphs 0115-0116; wherein the UE uses the designated resources for ACK/NACK transmission).
Regarding claim 7 Yi discloses the communication apparatus according to claim 2, wherein the puncture information includes information for specifying the puncture resource and the decoding unit specifies the puncture resource in the resources using the information (paragraphs 0124, 0134, 0139, 0143-0146, 0148-0156, 0207-0208; wherein the punctured resources are specified by the information provided via DCI or via an indication channel, and the receiving UE can determine the resources by using the provided information).
Regarding claim 8 Yi discloses the communication apparatus according to claim 2, further comprising: a transmission unit configured to transmit an HARQ feedback, wherein the control information received by the reception unit explicitly or implicitly includes resource designation information indicating a resource for transmitting the HARQ feedback (paragraph 0115; wherein the base station provides the UE with HARQ ACK/NACK resource indication), and wherein the transmission unit does not transmit the HARQ feedback with an HARQ feedback transmission resource designated before reception of the control information and transmits the HARQ feedback using a resource designated using the resource designation information.
Regarding claim 9 Yi discloses The communication apparatus according to claim 3, further comprising: a transmission unit (fig. 11, RF unit 23) configured to transmit an HARQ feedback, wherein the control information received by the reception unit explicitly or implicitly includes resource designation information indicating a resource for transmitting the HARQ feedback, and wherein the transmission unit does not transmit the HARQ feedback with an HARQ feedback transmission resource designated before reception of the control information and transmits the HARQ feedback using a resource designated using the resource designation information (paragraphs 0115-0116; wherein the UE uses the designated resources for ACK/NACK transmission).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Yi et al. (US Patent Application Publication 2019/0116007; hereinafter “the second Yi”).
Regarding claim 5 Yi discloses the communication apparatus according to claim 1, further comprising: a transmission unit configured to transmit an HARQ feedback (Yi: fig. 11, RF 23; paragraphs 0115-0116; wherein the UE transmits HARQ). Yi does not explicitly disclose wherein the control information received by the reception unit explicitly or implicitly includes a time offset, and wherein the transmission unit does not However, the second Yi discloses control information received by the reception unit explicitly or implicitly includes a time offset, and wherein the transmission unit does not transmit the HARQ feedback with an HARQ feedback transmission resource designated before reception of the control information and transmits the HARQ feedback using a resource for which the HARQ feedback transmission resource is delayed by the time offset (paragraph 0172; wherein the UE receives information on ACK/NACK resources and an offset if present; the UE sends the feedback using the designated resources based on the designation and the offset). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claims invention to modify the teachings of Yi, in order to increase efficiency (Yi: paragraphs 0008-0009).
Regarding claim 10 Yi discloses the communication apparatus according to claim 2, further comprising: a transmission unit configured to transmit an HARQ feedback (Yi: fig. 11, RF 23; paragraphs 0115-0116; wherein the UE transmits HARQ). Yi does not explicitly disclose wherein the control information received by the reception unit explicitly or implicitly includes a time offset, and wherein the transmission unit does not transmit the HARQ feedback with an HARQ feedback transmission resource designated before reception of the control information and transmits the HARQ feedback using a resource for which the HARQ feedback transmission resource is delayed by the time offset. However, the second Yi discloses control information received by the (paragraph 0172; wherein the UE receives information on ACK/NACK resources and an offset if present; the UE sends the feedback using the designated resources based on the designation and the offset). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claims invention to modify the teachings of Yi, in order to increase efficiency (Yi: paragraphs 0008-0009).
Regarding claim 11 Yi discloses the communication apparatus according to claim 3, further comprising: a transmission unit configured to transmit an HARQ feedback (Yi: fig. 11, RF 23; paragraphs 0115-0116; wherein the UE transmits HARQ). Yi does not explicitly disclose wherein the control information received by the reception unit explicitly or implicitly includes a time offset, and wherein the transmission unit does not transmit the HARQ feedback with an HARQ feedback transmission resource designated before reception of the control information and transmits the HARQ feedback using a resource for which the HARQ feedback transmission resource is delayed by the time offset. However, the second Yi discloses control information received by the reception unit explicitly or implicitly includes a time offset, and wherein the transmission unit does not transmit the HARQ feedback with an HARQ feedback transmission resource designated before reception of the control information and transmits the HARQ feedback using a resource for which the HARQ feedback transmission resource is (paragraph 0172; wherein the UE receives information on ACK/NACK resources and an offset if present; the UE sends the feedback using the designated resources based on the designation and the offset). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claims invention to modify the teachings of Yi, in order to increase efficiency (Yi: paragraphs 0008-0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0229152 – that discloses receiving, from a base station, information indicating a first physical resource supporting a first subcarrier spacing within a time interval and a second physical resource supporting a second subcarrier spacing within the time interval; receiving at least one of first scheduling information for the first physical resource and second scheduling information for the second physical resource; and performing the data transmission or reception on the basis of the at least one of the first scheduling information and the second scheduling information.
USPGPUB 2020/0008216 – which teaches resources are allocated for URLLC data transmission in a manner that minimally impacts eMBB data transmissions. In an example code block groups are configured for efficient multi-bit A/N feedback. Multi-bit A/N methods are disclosed with and without explicit resource allocation. Various preemption mechanisms are also described herein including, for example, puncturing, dropping the tail end of a transport block, and increasing rate matching. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466